Title: From John Adams to Thomas Melville, Jr., 31 October 1815
From: Adams, John
To: Melville, Thomas, Jr.



Sir
Quincy October 31st 1815

I have received and read your address before the Berkshire Society for the promotion of Agriculture & manufactures.As it appears to  be a well digested and well formed Compend of practical Agriculture & practicable Manufactures, well adapted to this Country in general, and to the Country of Berkshire in particular it has given me much pleasure for which I pray you to accept my thanks.
Our Societies of all kinds, our Schools, Academies, Universities, and Legislatures too, must exert all their wisdom to preserve the population of New England; for our people are emigrating to the Southward, in as numerous flocks as the Brants, and wild geese of Quincy Bay, at the approach of Winter.
That your Society may be prospered, and your labours properly estimated, is the sincere wish of your humble Servant
John Adams.